Fourth Court of Appeals
                               San Antonio, Texas
                                   February 5, 2020

                                 No. 04-19-00720-CV

                       Neil R. FOGA and Marlene C. Turner-Foga,
                                     Appellants

                                          v.

                              GHK ENTERPRISES, LP,
                                    Appellee

                       From the County Court, Frio County, Texas
                                 Trial Court No. 9268
                           Arnulfo C. Luna, Judge Presiding


                                    ORDER
        Extension of Time to File the County Clerk’s Record is hereby NOTED. The county
clerk’s record is due on February 11, 2020.



                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.



                                               ___________________________________
                                               Michael A. Cruz,
                                               Clerk of Court